DETAILED ACTION
Remarks
In response to communications files on November 30, 2021, claims 1, 7, 9, 13, and 19 are 
Amended, claims 6, 8, 16-17, and 21—are canceled and claims 23-29 are added  per applicant’s request.  Therefore, claims 1-5, 7, 9-15, 18-20, and 23-29 are presently pending in the application. 
Reasons for Allowance
Claims 1-5, 7, 9-15, 18-20, and 23-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 13, and 19, the prior art of records fail to anticipate or suggest extract one or more keywords from one or more stored reviews associated with a merchant offering, wherein
each stored review is associated with a reviewer profile, and wherein at least one
 reviewer characteristic is associated with at least a first reviewer profile; associate at least a first one of the extracted one or more keywords with a stored listing of the merchant offering, the first keyword being absent from the stored listing, the first keyword being
extracted from a first review associated with the first reviewer profile and the first keyword being associated with the at least one attribute reviewer characteristic; and 
in response to a search query, the search query including the first keyword:
 identify a customer profile associated with the search query; determine a match between at least one customer characteristic associated with the customer profile and the at least
one reviewer characteristic; an

The dependent claims 2-5, 7, 9,-12, 14-15, 18, 20, And 23-29 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164